           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


UNITED STATES OF AMERICA,                *

                                         *

                                         *        01:18-CR-00216-ELR-RGV
      V.
                                         *

MASOUD SOLEIMANI,                        *

MAHBOOBE GHAEDI, and                     *

MARYAM JAZAYERI                          *

                                         *




                                   0 RDER


      This matter is before the Court for consideration of Magistrate Judge Russell

G. Vineyard's Report and Recommendation ("R&R"). [Doc. 117]. Importantly,


Judge Vineyard recommends that the undersigned deny Defendants Jazayeri's

and Ghaedi's motions to suppress [Docs. 92 and 93], Defendants' motions to dismiss

[Docs. 77, 87, and 88], and Defendant Jazayeri's motion to suppress statements


[Doc. 86]. In the time permitted for the Parties to object to the R&R, Defendant

Jazayeri filed objections pDoc. 125] to the R&R. Within that same time,

Defendant Soleimani filed a motion [Doc. 126] for extension of time to

object to the R&R, which this Court GRANTS, and thus, does consider

Defendant Soleimani's objections [Doc. 127] to the R&R.


Additionally, Defendants Soleimani and Ghaedi each filed motions
[Docs. 128 and 129] to adopt Jazayeri's objections, both of which the

Court GRANTS.1 For the following reasons, the Court OVERRULES

Defendants' objections and ADOPTS the R&R as the opinion of the Court.

I. Legal Standard

       The district court reviewing an R&R "shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to

which objection is made." 28 U.S.C. § 636(b)(l). If neither party objects, the

district judge need only review the R&R for clear error and "may accept, reject, or


modify, in whole or in part, the findings or recommendations made by the

magistrate judge." Id. A party objecting to an R&R "must specifically identify

those findings objected to. Frivolous, conclusive, or general objections need not be


considered by the district court." United States v. Schultz, 565 F.3d 1353, 1361

(11th Cir. 2009) (quoting Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cu-. 1988))

(internal quotation marks omitted). If there are no specific objections made to

factual findings made by the magistrate judge, there is no requirement that those

findings be reviewed de novo. Garvev v. Vaushn, 993 F.2d 776, 779 n. 9 (llth Cir.

1993). Absent objection, the district court judge "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate [judge],"




  Defendant Ghaedi also moved to adopt Defendant Soleimani's objections [Doc. 129], which
the Court GRANTS.
28 U.S.C. § 636(b)(l)(C), and may accept the recommendation if it is not clearly

erroneous or contrary to the law. Fed. R. Crim. P. 59. In accordance with 28 U.S.C.


§ 636(b)(l)(C) and Rule 59 of the Federal Rules of Criminal Procedure, the Court

has conducted a de novo review of those portions of the R&R to which Defendants

object and has reviewed the remainder of the R&R for plain error. See United States


v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).

II. Discussion


      Defendants object to the Magistrate Judge's conclusion that severance is not


warranted in this case. Specifically, Defendants argue that the type and amount of

evidence to be presented at trial against Co-Defendants, as well as the unindicted co-


conspirators, would prejudice a Defendant against whom there is less significant and

less overall evidence. Upon review, the Court agrees with the Magistrate Judge's


finding that voluminous evidence against co-defendants does not necessarily deny a

defendant the right to a fair trial. In the present case, the Court will use appropriate

limiting instructions for any evidence the jury should consider only in connection

with a particular Defendant.

      Defendants also object to the Magistrate Judge's determination that the

superseding indictment is legally sufficient on its face. Based upon this

determination, the Magistrate Judge recommends that Defendants' motions to


dismiss be denied. The Court agrees with the Magistrate Judge's analysis that
Defendants, in actuality, seek a defacto determination as to whether the biological

material at issue falls within certain exceptions to the regulations Defendants are

accused of violating. Despite Defendants' request, the Court finds that this is a

question of fact for the jury's determination.

      Finally, the Court finds that in recommending that Defendant Jazayeri's


motion to suppress statements be denied, the Magistrate Judge properly analyzed the

totality of the circumstances surrounding the statements pursuant to Miranda v.


Arizona, 384 U.S. 436 (1966).

III. Conclusion


      After conducting a de novo review of those portions of the R&R to which

Defendants object and reviewing the remainder of the R&R for plain error, this

Court finds that the Magistrate Judge's factual and legal conclusions are correct.


Accordingly, the Court OVERRULES Defendants' Objections [Docs. 125 and 127]

and ADOPTS the R&R [Doc. 117] as the Opinion and Order of this Court. The

Court DENIES Defendants' motions to sever [Docs. 92 and 93], DENIES

Defendants' motions to dismiss Roes. 77, 87, and 88], DENIES Defendant

Jazayeri's motion to suppress statements [Doc. 86], GRANTS Defendant

Soleimani's motion for extension of time to file objections [Doc. 126], and

GRANTS Defendants Jazayeri's and Ghaedi's motions to adopt objections [Docs.

128 and 129].
        As previously directed by the undersigned [See Minute Order dated

11/13/2019], Defendants are to inform the Court by November 26, 2019, whether

they intend to go to trial or resolve the case in some other manner.2


        SO ORDERED, this / f day of November, 2019.




                                                Eleanor L. Ross
                                                United States District Judge
                                                Northern District of Georgia




2 At this time, the Court has the following weeks available to schedule a jury trial: January 27,
February 3, and March 2, 2020. The Court requests that with any announcement to proceed to
trial, the Parties provide an estimate of how long trial is expected to last.
